TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 26, 2013



                                      NO. 03-12-00673-CR


                                  Ryan Francis Chase, Appellant

                                                v.

                                   The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and the cause is remanded for further proceedings; and that this decision be

certified below for observance.